                     Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 1 of 13


            1    THEODORE J. BOUTROUS JR., SBN 132099             MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                         mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                     CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                          492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                      crichman@gibsondunn.com
                   dswanson@gibsondunn.com                        GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                    1050 Connecticut Avenue, N.W.
                  jsrinivasan@gibsondunn.com                      Washington, DC 20036-5306
            5    GIBSON, DUNN & CRUTCHER LLP                      Telephone: 202.955.8500
                 333 South Grand Avenue                           Facsimile: 202.467.0539
            6    Los Angeles, CA 90071-3197
                 Telephone:    213.229.7000                       ETHAN D. DETTMER, SBN 196046
            7    Facsimile:    213.229.7520                        edettmer@gibsondunn.com
                                                                  ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No. 24000092;          elazarus@gibsondunn.com
                 appearance pro hac vice)                         GIBSON, DUNN & CRUTCHER LLP
            9      vlewis@gibsondunn.com                          555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                      San Francisco, CA 94105-0921
           10    2100 McKinney Avenue, Suite 1100                 Telephone: 415.393.8200
                 Dallas, TX 75201                                 Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile:    214.571.2900                       Attorneys for Defendant, APPLE INC.
           12

           13

           14                                  UNITED STATES DISTRICT COURT

           15                                NORTHERN DISTRICT OF CALIFORNIA

           16                                          OAKLAND DIVISION

           17    EPIC GAMES, INC.,                             CASE No. 4:20-cv-05640-YGR-TSH
           18                  Plaintiff, Counter-defendant,   DEFENDANT APPLE INC.’S RESPONSE TO
                                                               COURT ORDER RE: OBJECTIONS TO
           19                        v.                        EXPERT TESTIMONY
           20    APPLE INC.,                                   The Honorable Yvonne Gonzalez Rogers
           21                  Defendant, Counterclaimant.
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                   DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                  4:20-CV-05640-YGR-TSH
                      Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 2 of 13


            1           Pursuant to Pretrial Order No. 6, Dkt. 521, Apple Inc. sets forth below the requested response
            2    to Epic’s objections to the written direct testimony of Apple’s expert, Dr. Aviel D. Rubin. Apple would
            3    be pleased to submit a narrative response to Epic’s objections if it would aid the Court.
            4

            5     Paragraph of Written Direct Testimony               Corresponding Paragraph in Expert Reports
                  Objected to
            6
                                                               Dr. Rubin
            7
                  ¶ 7: Opinion 6. The introduction of                 ¶ 33: … Clickware/Clickfraud - A subset of
            8
                  alternative app stores on iOS devices would         malware that repeatedly clicks on an
            9     jeopardize the security, safety, and                advertisement to drive up revenue for the host
                  trustworthiness of the iOS platform. Many           site or to drain revenue from the advertiser.
           10     other distribution sources simply will not          ¶ 72: Apple has adopted “a multilayered
                  prioritize security, safety, and trustworthiness.   approach to try to keep the iPhone reliable and
           11     We know this because outside of the iOS             secure for [Apple’s] customers.” Apple’s App
                  platform, there exist stores that primarily         Store provides three types of review in the App
           12
                  traffic in adult content, malware, and/or pirated   approval process: static, dynamic, and manual. I
           13     software. Even distribution sources that mean       will first discuss static and dynamic reviews
                  well would have trouble meeting the standards       which are automated reviews; I will then describe
           14     of Apple’s App Review. Some of them will            their limitations and how they motivate the need
                  lack the resources to build the various tools       for manual review. It is the manual app review
           15     and employ the reviewers that Apple currently       that distinguishes Apple’s App Store above all
           16     has on staff. Others will lack the incentives.      other marketplaces. Moreover, as C.K. Haun,
                  For example, developers and third-party stores      the Senior Director of Developer Technical
           17     whose financial model depends largely on ad         Services at Apple, testified, Apple uniquely
                  revenues will have less incentive to protect        positioned to conduct this review process; it
           18     user privacy because much of ad revenue is          cannot be farmed out to third parties, as
                  based on the ability of advertisers to target and   “Apple uses its knowledge of its hardware in
           19     know intimate details about end users. And          the review process and . . . other organizations
           20     finally, all other sources will lack Apple’s        may not have that knowledge.”
                  knowledge of iOS and iPhone hardware and
           21     their security vulnerabilities, as well as the      ¶ 78: Certain usability issues, such as
                  extensive body of knowledge that Apple has          advertising volume and placement, are also
           22     accumulated from more than a decade of app          analyzed by a human reviewer. Human
                  review and analysis of threats posed by apps.       reviewers can identify whether there is
           23     Internal knowledge of iOS and iPhone                excessive advertising on an app, or whether an
                  architecture cannot be simply revealed to third     app in the children’s category includes third-party
           24
                  parties because of the potential associated         analytics or third-party advertising that may
           25     security threats.                                   violate the App Store Review Guidelines’ privacy
                                                                      policies. These sorts of violations can be easily
           26                                                         identified by humans, but they pose a problem for
                                                                      automated algorithms. Notably, Epic also uses
           27                                                         human processes to foster a better user
           28                                                         experience. Mr. Sweeney in his deposition
                                                                      explained that “most of our human processes are
Gibson, Dunn &                                                        1
Crutcher LLP
                    DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                   4:20-CV-05640-YGR-TSH
                  Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 3 of 13


            1                                            focused on ensuring that the game works, it can
                                                         be installed and is generally compatible with the
            2                                            hardware we test on.”
            3                                            ¶ 87: It is also my opinion that it is necessary for
                                                         the safety of users, and to ensure that the App
            4                                            Store remains a useful platform for developers,
            5                                            for Apple itself to conduct the iOS app review
                                                         process. Even if a third-party reviewer might
            6                                            choose to operate under the same App Store
                                                         Review Guidelines that uphold high security
            7                                            and privacy standards, Apple reviewers still
                                                         have a better overall understanding of the iOS
            8                                            ecosystem and can implement and coordinate
            9                                            the review process more effectively.
                                                         ¶ 87.b: Apple reviewers are able to perform
           10                                            certain review tasks based on accumulated
           11                                            internal learnings of the iOS ecosystem, which
                                                         third-party reviewers lack. For example, Mr.
           12                                            Haun testified that third-party reviewers would be
                                                         unable to comprehensively identify whether
           13                                            private APIs are being used in an app. The App
                                                         Store Review Guidelines forbid the use of private
           14                                            APIs because they may be “designed for a very
           15                                            narrow use” or the use of such APIs could
                                                         “expose privacy or security risks to a customer”;
           16                                            however, Apple reviewers are able to identify
                                                         private APIs based on an internal enumeration of
           17                                            all private APIs—confidential information that
                                                         has not been disclosed to the public. Apple
           18
                                                         reviewers might also utilize internal review tools
           19                                            tailored to identify private APIs in an app, similar
                                                         to the tools mentioned in the previous paragraph.
           20                                            ¶ 123: Apple is committed to ensuring that all
           21                                            developers are treated fairly. As Tim Cook
                                                         describes, “[w]e make an App Store that is for the
           22                                            1.8 million apps that are on the store . . . we have
                                                         to have a set of rules the apply to everyone.”
           23                                            Allowing Epic to distribute the Epic Games
                                                         Store on iOS could force Apple to need to
           24
                                                         allow another third-party app store to likewise
           25                                            distribute apps. In doing so, users would be
                                                         put to risk, and it would be incredibly difficult
           26                                            for Apple to guarantee that every third-party
                                                         app store operates with integrity and the
           27                                            highest of security and privacy standards.
           28                                            ¶ 178: Drs. Lee and Mickens also do not address
                                                         many of the negative consequences for security
Gibson, Dunn &                                           2
Crutcher LLP
                 DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                4:20-CV-05640-YGR-TSH
                  Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 4 of 13


            1                                            that would arise under their proposals, and if
                                                         Apple did not perform its App Review process
            2                                            and other security protections. In regards to iOS
            3                                            SDKs, Drs. Lee and Mickens do not
                                                         acknowledge that a less regulated SDK landscape
            4                                            would potentially bring harm to iOS user privacy.
                                                         As Dr. Lee describes in his report, third-party
            5                                            advertising SDK YouMi led to apps covertly
                                                         acquiring user data using private APIs. Dr.
            6
                                                         Mickens’ on-device security proposals do not and
            7                                            cannot solve these problems as it is exceedingly
                                                         difficult for on-device security measures to limit
            8                                            the use of private APIs. In addition, Apple
                                                         requires apps to disclose “all of the data you or
            9                                            your third-party partners collect, unless the data
                                                         meets all of the criterial for optional disclosure
           10
                                                         [].”
           11                                            ¶ 216: It also may not be in the best interest of
                                                         third-party app stores to remove pirated apps
           12
                                                         from their stores. Because users on non-iOS
           13                                            platforms can easily access stores that host
                                                         pirated content, these stores have an intrinsic
           14                                            value to users who do not want to pay the full
                                                         price for apps. Stores that carry pirated apps
           15                                            can also host advertisements, and since these
                                                         stores are practically the only places to obtain
           16
                                                         pirated apps, these stores earn revenue by
           17                                            hosting advertisements on their platform. If
                                                         these app stores decided to implement strict
           18                                            review processes to prevent pirated games
                                                         from being uploaded, then users might be less
           19                                            interested in using the stores, which would
                                                         drive ad revenue down. This in turn means
           20
                                                         that third-party app stores may not be
           21                                            incentivized to employ a strict app review
                                                         process.
           22
                                                         ¶ 247: Dr. Lee also suggests that third-party
           23                                            stores could achieve the same security goals as
                                                         the App Store. However, statistics show that
           24                                            third-party app stores host 99.9% of discovered
                                                         mobile malware. So, irrespective of whether
           25                                            they would be able to achieve the same
                                                         security goals, the reality is that they do not.
           26
                                                         ¶ 248: Third-party app stores have different
           27                                            incentives that impact the safety and reliability
                                                         of their apps. Some third-party app stores may
           28
                                                         not want to spend their resources on a
Gibson, Dunn &                                           3
Crutcher LLP
                 DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                4:20-CV-05640-YGR-TSH
                  Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 5 of 13


            1                                            comprehensive app review process, so they
                                                         may permit games into their stores even if they
            2                                            are currently in an unreliable state. For
            3                                            example, the videogame Cyberpunk 2077 was
                                                         released in late 2020 and received immediate
            4                                            criticism for the considerable number of bugs and
                                                         glitches the game had. After numerous delays,
            5                                            and little to no mention that the game was
                                                         unstable, the game was released. In the days after
            6
                                                         release, Sony pulled Cyberpunk 2077 from the
            7                                            PlayStation Store and offered users full refunds
                                                         because the game was unplayable on certain
            8                                            PlayStation consoles. Other stores, like the Epic
                                                         Games Store, Steam, and GOG mentioned in Dr.
            9                                            Mickens’ report, still let users purchase the game
                                                         (it should be noted the game ran better on PC but
           10
                                                         still suffered from numerous bugs). Cyberpunk
           11                                            2077 is an example of a game that was released
                                                         at full price before it had been sufficiently
           12                                            debugged, and it demonstrates how developers
                                                         may prioritize profit over reliability.
           13
                                                         ¶ 251: Other app stores may also permit lower
           14                                            standards of app reliability. Given these
                                                         examples, it is clear that different app stores
           15                                            will likely have varying postures of what levels
                                                         of security, privacy, and reliability are
           16
                                                         appropriate on their platforms.
           17                                            ¶ 253: Even Epic’s own CEO and app store
                                                         manager recognize that there will be other app
           18
                                                         stores with different incentives that run contrary
           19                                            to that of its own app store. This further
                                                         substantiates my opinion that Drs. Mickens’s
           20                                            and Lee’s proposal for alternative third-party
                                                         app stores would ultimately denigrate Apple’s
           21                                            reputation of providing safe and trustworthy
                                                         apps, and compromise the integrity of Apple’s
           22
                                                         products (including because users will inevitably
           23                                            allocate some degree of responsibility to Apple).
                                                         ¶ 297: Dr. Lee and Dr. Mickens likewise fail to
           24
                                                         recognize Apple’s unique position in
           25                                            conducting a relatively more effective and
                                                         efficient app review. Apple reviewers have the
           26                                            following resources that are not available to
                                                         third-party reviewers: (1) Apple’s tools
           27                                            specifically tailored for app review, such as
                                                         machine learning tools trained with data
           28
                                                         collected from previous app review analysis;
Gibson, Dunn &                                           4
Crutcher LLP
                 DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                4:20-CV-05640-YGR-TSH
                     Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 6 of 13


            1                                                       (2) the information garnered through the app
                                                                    review process, including the data collected
            2                                                       from the app review process and used to
            3                                                       update Apple’s machine learning tools; (3) the
                                                                    internal learnings of the iOS ecosystem,
            4                                                       including lists of private APIs on iOS; (4)
                                                                    internal processes that enable Apple reviewers to
            5                                                       escalate apps for further guidance; and (5)
                                                                    internal processes that enable Apple reviewers to
            6
                                                                    escalate security issues to other Apple
            7                                                       departments that can make security and privacy
                                                                    improvements across policies, processes, and
            8                                                       products.

            9    ¶ 82: Outside of the iOS platform, we know         ¶ 62: Each app submitted for distribution on
                 that there currently are distribution sites that   the iOS App Store is reviewed by Apple to
           10    specifically traffic in the types of apps—such     ensure compliance with the App Store Review
           11    as pirated apps—that Apple prohibits. If           Guidelines and DPLA, and to verify that the
                 permitted to operate and distribute iOS apps,      app performs as expected and that it is free of
           12    these stores would have no incentive, and are      malicious code. Apple’s App Store Review
                 unlikely to attempt, to duplicate Apple’s app      Guidelines are detailed and wide reaching. Not
           13    review efforts. Even third parties that don’t      only are they designed to ensure that apps
                 explicitly traffic in illegal and malicious        function properly, but they also help promote a
           14
                 content are unlikely to match Apple’s App          high-quality experience for the user. Because of
           15    Review efforts for several reasons.                this diligence in ensuring app quality, iOS
                                                                    consistently scores higher than Android on
           16                                                       metrics of user satisfaction and perceived
                                                                    platform quality.
           17
                                                                    ¶ 87: It is also my opinion that it is necessary for
           18                                                       the safety of users, and to ensure that the App
                                                                    Store remains a useful platform for developers,
           19                                                       for Apple itself to conduct the iOS app review
                                                                    process. Even if a third-party reviewer might
           20
                                                                    choose to operate under the same App Store
           21                                                       Review Guidelines that uphold high security
                                                                    and privacy standards, Apple reviewers still
           22                                                       have a better overall understanding of the iOS
                                                                    ecosystem and can implement and coordinate
           23                                                       the review process more effectively.
           24                                                       ¶ 215: … It is understood that many third-
                                                                    party app stores provide users with pirated
           25                                                       versions of apps….
           26                                                       ¶ 216: It also may not be in the best interest of
                                                                    third-party app stores to remove pirated apps
           27                                                       from their stores. Because users on non-iOS
                                                                    platforms can easily access stores that host
           28                                                       pirated content, these stores have an intrinsic

Gibson, Dunn &                                                      5
Crutcher LLP
                   DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                  4:20-CV-05640-YGR-TSH
                     Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 7 of 13


            1                                                       value to users who do not want to pay the full
                                                                    price for apps. Stores that carry pirated apps can
            2                                                       also host advertisements, and since these stores
            3                                                       are practically the only places to obtain pirated
                                                                    apps, these stores earn revenue by hosting
            4                                                       advertisements on their platform. If these app
                                                                    stores decided to implement strict review
            5                                                       processes to prevent pirated games from being
                                                                    uploaded, then users might be less interested
            6
                                                                    in using the stores, which would drive ad
            7                                                       revenue down. This in turn means that third-
                                                                    party app stores may not be incentivized to
            8                                                       employ a strict app review process.

            9    ¶ 84: Second, the incentives of third-party        ¶ 33: … Clickware/Clickfraud - A subset of
                 stores may drive them to deliberately adopt a      malware that repeatedly clicks on an
           10    standard lower than Apple’s. For example,          advertisement to drive up revenue for the host
           11    certain large companies are heavily dependent      site or to drain revenue from the advertiser.
                 on ad revenue, which in turn, is heavily           ¶ 78: Certain usability issues, such as
           12    dependent on the ability of an app to track user   advertising volume and placement, are also
                 behavior. Other companies may choose to            analyzed by a human reviewer. Human
           13    maintain different standards. For example,         reviewers can identify whether there is
                 Apple’s App Store Review Guidelines reject         excessive advertising on an app, or whether an
           14
                 apps that alter or disable standard device         app in the children’s category includes third-party
           15    inputs like device volume buttons, but the         analytics or third-party advertising that may
                 Google Play Store’s Developer Program              violate the App Store Review Guidelines’ privacy
           16    Policy does not have a similar requirement.        policies. These sorts of violations can be easily
                 Returning to the Tic-Tac-Toe app example, if       identified by humans, but they pose a problem for
           17    it also included an instruction to users to        automated algorithms. Notably, Epic also uses
                 reconfigure their devices to raise the volume      human processes to foster a better user
           18
                 on the microphone to enhance listening             experience. Mr. Sweeney in his deposition
           19    sensitivity, Google might allow that app for       explained that “most of our human processes are
                 distribution via the Google Play Store where       focused on ensuring that the game works, it can
           20    Apple might not. As mentioned earlier,             be installed and is generally compatible with the
                 Google similarly does not have guidelines          hardware we test on.”
           21    pertinent to privacy protection such as the
                 Apple App Store Review Guidelines that limit       ¶ 178: Drs. Lee and Mickens also do not address
           22                                                       many of the negative consequences for security
                 background activity to specific functions and
           23    restrict the calling of and collection of SMS      that would arise under their proposals, and if
                 data. Another example is the GOG app store,        Apple did not perform its App Review process
           24    which operates on PCs and has a business           and other security protections. In regards to iOS
                 model of restoring old, unworkable, or             SDKs, Drs. Lee and Mickens do not
           25    unoptimized games. Because GOG’s purpose           acknowledge that a less regulated SDK landscape
                 is to make unworkable games work again, not        would potentially bring harm to iOS user privacy.
           26
                 to provide secure apps, it likely prioritizes      As Dr. Lee describes in his report, third-party
           27    security less than the App Store.                  advertising SDK YouMi led to apps covertly
                                                                    acquiring user data using private APIs. Dr.
           28                                                       Mickens’ on-device security proposals do not and

Gibson, Dunn &                                                      6
Crutcher LLP
                   DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                  4:20-CV-05640-YGR-TSH
                  Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 8 of 13


            1                                            cannot solve these problems as it is exceedingly
                                                         difficult for on-device security measures to limit
            2                                            the use of private APIs. In addition, Apple
            3                                            requires apps to disclose “all of the data you or
                                                         your third-party partners collect, unless the data
            4                                            meets all of the criterial for optional disclosure
                                                         [].”
            5
                                                         ¶ 216: It also may not be in the best interest of
            6                                            third-party app stores to remove pirated apps
                                                         from their stores. Because users on non-iOS
            7                                            platforms can easily access stores that host
                                                         pirated content, these stores have an intrinsic
            8                                            value to users who do not want to pay the full
            9                                            price for apps. Stores that carry pirated apps can
                                                         also host advertisements, and since these stores
           10                                            are practically the only places to obtain pirated
                                                         apps, these stores earn revenue by hosting
           11                                            advertisements on their platform. If these app
                                                         stores decided to implement strict review
           12
                                                         processes to prevent pirated games from being
           13                                            uploaded, then users might be less interested
                                                         in using the stores, which would drive ad
           14                                            revenue down. This in turn means that third-
                                                         party app stores may not be incentivized to
           15                                            employ a strict app review process.
           16                                            ¶ 248: Third-party app stores have different
                                                         incentives that impact the safety and reliability
           17                                            of their apps. Some third-party app stores may
                                                         not want to spend their resources on a
           18
                                                         comprehensive app review process, so they
           19                                            may permit games into their stores even if they
                                                         are currently in an unreliable state. For
           20                                            example, the videogame Cyberpunk 2077 was
                                                         released in late 2020 and received immediate
           21                                            criticism for the considerable number of bugs and
                                                         glitches the game had. After numerous delays,
           22
                                                         and little to no mention that the game was
           23                                            unstable, the game was released. In the days after
                                                         release, Sony pulled Cyberpunk 2077 from the
           24                                            PlayStation Store and offered users full refunds
                                                         because the game was unplayable on certain
           25                                            PlayStation consoles. Other stores, like the Epic
                                                         Games Store, Steam, and GOG mentioned in Dr.
           26
                                                         Mickens’ report, still let users purchase the game
           27                                            (it should be noted the game ran better on PC but
                                                         still suffered from numerous bugs). Cyberpunk
           28                                            2077 is an example of a game that was released

Gibson, Dunn &                                           7
Crutcher LLP
                 DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                4:20-CV-05640-YGR-TSH
                  Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 9 of 13


            1                                            at full price before it had been sufficiently
                                                         debugged, and it demonstrates how developers
            2                                            may prioritize profit over reliability.
            3                                            ¶ 249: In his report, Dr. Mickens discusses the
                                                         app store GOG, which optimizes old games prior
            4                                            to distribution. Dr. Mickens frames the
            5                                            distinction between Apple’s App Store and
                                                         GOG’s app store as based on their goals to show
            6                                            that different app stores can provide different
                                                         services that benefit users and developers.
            7                                            However, Dr. Mickens fails to consider that
                                                         differences in the app stores’ business models
            8                                            can also create diverging incentives that
            9                                            ultimately dictate the security standards of
                                                         app stores. For instance, GOG’s business
           10                                            model is to make old, unworkable or
                                                         unoptimized games work again. The App
           11                                            Store business model, however, is to check that
                                                         working apps properly function in ways they
           12
                                                         are represented to users. Based on my
           13                                            experience, I would expect the former model
                                                         to prioritize security less than the latter, as it is
           14                                            less critical to the success of the business
                                                         model. I understand that Apple’s expert, Dr.
           15                                            Rubinfeld, discusses this issue in greater detail
                                                         and refer to his report.
           16
                                                         ¶ 317: Android and the Google Play Store
           17                                            provide an instructive example, given that Dr.
                                                         Mickens implies that “Android is actually more
           18
                                                         secure than iOS.” I disagree. Earlier, I
           19                                            explained that Google Play Store’s review
                                                         process has been trying to catch up to that of
           20                                            Apple’s, such as by adding a certain level of
                                                         human reviewers to its app review process in
           21                                            2015, which is approximately 7 years after
                                                         Apple’s app review launched in 2008. Even so,
           22
                                                         it can still be observed that Google’s app
           23                                            approval policy is less restrictive than that of
                                                         Apple’s when it comes to security and privacy
           24                                            aspects. One example being that Apple’s App
                                                         Store Review Guidelines reject apps that alter
           25                                            or disable standard device inputs like device
                                                         volume buttons, while Google Play Store’s
           26
                                                         Developer Program Policy does not have a
           27                                            similar requirement. An Android app under
                                                         Google’s DPP might deceive users and instruct
           28                                            users to reconfigure their devices. Missing

Gibson, Dunn &                                           8
Crutcher LLP
                 DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                4:20-CV-05640-YGR-TSH
                     Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 10 of 13


            1                                                     security and privacy requirements like this could
                                                                  be an indication that these aspects are not verified
            2                                                     by Google in Google Play Store’s Android app
            3                                                     review process.

            4

            5            Separately, Apple has objected to paragraphs in the written directs of Prof. Athey, Prof.

            6    Mickens, Dr. Cragg, Dr. Evans, and Dr. Lee that have no support in their disclosed reports. In fact,

            7    some of the opinions in those paragraphs were affirmatively disavowed by these experts when they

            8    were deposed. The chart below indicates, where appropriate, such disavowal.

            9
                    Paragraph of Written Direct Testimony          Corresponding Paragraph in Expert Reports /
           10                    Objected to                             Relevant Deposition Testimony
           11                                               Prof. Athey
           12     ¶¶ 86–96                                        None
           13
                                                           Prof. Mickens
           14
                  ¶ 94                                            None
           15
                                                             Dr. Cragg
           16
                  ¶ 26                                            None
           17
                  ¶¶ 38–39                                        None
           18

           19     ¶¶ 55–56                                        None

           20     ¶¶ 58–59                                        None

           21     ¶¶ 66–68                                        None

           22     ¶ 72                                            None
           23     ¶¶ 97–104                                       None
           24
                                                             Dr. Evans
           25
                  ¶ 39                                            None
           26
                  ¶¶ 48–50                                        None
           27

           28

Gibson, Dunn &                                                    9
Crutcher LLP
                    DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                   4:20-CV-05640-YGR-TSH
                    Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 11 of 13


            1
                                                                Dr. Lee
            2
                 ¶ 19: Dr. Rubin asserts that “[a]ny evaluation      Dep. 172:17–173:4
            3    of the security of iOS . . . must consider its
                                                                     Q: If I wanted to find the section of your report
                 context, objectives, potential attackers, and the
            4                                                        that discusses the threat model for iOS versus
                 manner in which users use their systems, or the     MacOS, would I be able to find that?
                 iOS ‘threat model’”. However, Dr. Rubin’s
            5                                                        A: So again, I never said I discussed threat
                 discussion omits any record evidence of
            6    Apple’s own threat modeling for iOS. The            model in my report. Your question about threat
                 Apple materials I have reviewed do not              model when I answered it I specifically say that’s
            7    suggest that Apple’s decision to adopt              in the context of security in general, not the
                 exclusive app distribution on iOS was a result      narrow context of this case.
            8    of threat modeling.                                 Q: Okay. So for the purpose of this case you
            9                                                        have not analyzed whether iOS and MacOS
                                                                     face the same threat model; is that accurate?
           10
                                                                     A: I don’t recall specifically discussing – how
           11                                                        to put? Specifically enumerating threats.

           12    ¶ 76                                                None
           13    ¶ 77: Dr. Rubin references several studies that     Dep. 289:16–21
                 suggest that Android is less secure than iOS,       Q: Do you review the Nokia security report
           14
                 but these studies are also unreliable because 1)    that comes out from time to time?
           15    the comparisons can only involve identified
                 malware and 2) there are many reasons why           MR. CLARKE: Objection to form.
           16    platforms may differ in amount of malware           THE WITNESS: Again, I don’t – I don’t recall
                 beyond the platforms’ security capabilities         specific reports. I do know Nokia being a
           17    (e.g., demographics or susceptibility of users).    company, yeah.
                 It is very difficult to design a comprehensive
           18
                 study to compare the security of different
           19    platforms. For example, the Nokia threat
                 intelligence report that Dr. Rubin references to
           20    suggest that Android devices are fifty times
                 more likely to be infected with malware than
           21    iOS devices does not appear to control for
                 differences in market share among Android
           22
                 and iOS devices. While the statistics show that
           23    Android comprises a greater overall
                 percentage of infected devices than iOS, these
           24    figures are also driven by each platform’s
                 volume share of devices. Even if studies show
           25    that Android contains more malware than iOS,
           26    in practice, it is very difficult to isolate the
                 effect to nonexclusive distribution.
           27
                 ¶ 80: Dr. Rubin presents a “parade of               Dep. 221:9–24
           28    horribles” argument, suggesting that iOS            Q: In China there is no Google Play store; right?

Gibson, Dunn &                                                       10
Crutcher LLP
                   DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                  4:20-CV-05640-YGR-TSH
                    Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 12 of 13


            1    would resemble the Android platform in China        A: That I don’t know. I haven’t been to China
                 if iOS were to permit third-party app               for many years now, no, I don’t know. I don’t
            2    distribution. I disagree with that comparison.      know for a fact one way or the other.
            3    First, as noted above, there are unique features    Q: You don’t have an understanding of
                 of the Android security model that are entirely     software distribution in China?
            4    distinct from iOS. Apple does not have to
                 adopt those features in order to allow for third-   A: In China specifically, I don’t recall.
            5    party distribution. Second, Dr. Rubin’s “case       Q: You’ve never made observations about the
                 study” of Android in China tacitly attributes all   prevalence of pirated softwares in China?
            6
                 of the security issues he describes to the app
                 distribution channel. But he shows no evidence      A: Not in recent years. Not to memory. Like
            7
                 justifying that attribution and fails to consider   I said, I haven’t been – I haven’t been keeping
            8    other factors affecting that ecosystem—             what’s going on there for several years now.
                 including a much more fragmented Android
            9    ecosystem, much cheaper hardware, less
                 sophisticated device makers and other factors.
           10
                 Dr. Rubin’s suggestion that enabling third-
           11    party distribution on iOS would lead to an
                 ecosystem that mirrors Android in China in
           12    this respect is unsubstantiated. Dr. Rubin has
                 performed no formal analysis or comparison
           13    that would allow him to make any meaningful
                 conclusions based on the Android market in
           14
                 China.
           15
                 ¶ 103: For example, Aptoide is a third-party        Dep. 107:18–108:9
           16    app store on Android that advertises security       Q: By the way, in your report do you identify
                 as its top priority. It claims to accomplish this   any existing app distribution store that uses
           17    through an app review process that includes         tools that are similar or equivalent to Apple’s
                 both a human and an automated review, which         tools? Is that something that you’ve identified
           18
                 is comprised of six different anti-viruses. Once    in your report?
           19    an app has been uploaded to the store, “apps
                 are rescanned over and over to ensure that no       A: Are you referring to – in the context of iOS,
           20    malware is missed” and “user input is then          right?
                 used by the security team to update the anti-       Q: No. In any context. Any app distribution
           21    malware system”. As a result of these efforts, a    store. Do you identify anyone right now that
                 2017 academic study showed that Aptoide was         you believe uses a similar quality grade of
           22
                 the safest Android marketplace, safer than          tools as Apple does?
           23    even the Google Play Store. Such empirical
                 evidence suggests that third parties indeed         A: So, I guess my task is to look at the iOS app
           24    have incentives to keep their stores secure, and    store review process. So I wasn’t tasked to
                 may even do a better job than the platform          compare app store with any other app store,
           25    operator.                                           so I don’t recall specifically comparing other
                                                                     stores – yeah, their behaviors or their
           26                                                        mechanism, I don’t recall that.
           27
                 ¶ 104                                               None
           28

Gibson, Dunn &                                                       11
Crutcher LLP
                   DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                  4:20-CV-05640-YGR-TSH
                     Case 4:20-cv-05640-YGR Document 534 Filed 04/30/21 Page 13 of 13


            1    Dated: April 30, 2021
            2                                          GIBSON, DUNN & CRUTCHER LLP
            3

            4                                          By:        /s/ Mark A. Perry
                                                                         Mark A. Perry
            5

            6                                          Attorneys for Defendant Apple Inc.

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                               12
Crutcher LLP
                    DEFENDANT APPLE INC.’S RESPONSE TO COURT ORDER RE: OBJECTIONS TO EXPERT TESTIMONY,
                                                   4:20-CV-05640-YGR-TSH
